Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/083,258 filed 09/07/2018 is in response to Applicant’s arguments/remarks and claim amendment filed 01/30/2021. Applicant’s response has been given full consideration. 
Claim Amendment
In the response filed on 01/30/2021 applicant has amended the claims of the application. Claim 1 has been amended by changing the upper limit of the content of the water insoluble component in the thickener powder from 1.0% to 0.5% by mass. The status of the claims stand as follows:
Currently amended 		1
Previously presented 		2-6, 8, 10
3.3	Original			7, 9
Claims 1-10 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of the claim 1-8, 10 under 103 over Hidaka et al. (U.S. PG Publication 2011/0229760 as evidenced by https://www.filterbag.com/U-S-Mesh-vs-Micron-21.html presented in the previous Office Action has been withdrawn to correct an inadvertent error in the rejection wherein the claim limitation of the content of water-insoluble range anticipated by the applied art was instead presented as being obvious over the applied prior art.   
Claims Rejection -35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidaka et al. (U.S. PG Publication 2011/0229760; presented in the information disclosure statement filed 09/07/2018) as evidenced by https ://www.filterbag.com/U-S-Mesh-vs-Micron-21.html; accessed 09/25/2020

Regarding Claim 1, 2, 5 Hidaka discloses carboxymethyl cellulose used as a water soluble thickener to prepare a slurry for an electrode (Hidaka paragraph 0005), equivalent to cellulose-based water soluble polymer. Hidaka discloses a ratio of a dry mass A to a dry mass B determined by a method wherein carboxymethylcellulose or a salt thereof in an amount of B (dry mass B) is dissolved in water to prepare aqueous solution, and the entire amount of the aqueous solution is filtrated through and then the dry mass A of the residue on the filter after the filtration is measured, and a ratio of the dry mass A to the dry mass B is expressed in ppm (Hidaka Abstract, Hidaka paragraph 0019). This is equivalent to the content of water-insoluble component in the thickener powder which is calculated from Condition 1, and the method of Hidaka (Hidaka paragraph 0019) is similar to the method recited in Condition 1.
Hidaka discloses the thickener carboxymethyl cellulose or salt thereof of a 0.3 mass% aqueous solution having ratio of dry mass A to dry mass B of less than 50 ppm (Hidaka paragraph 
Hidaka discloses the filter has a mesh size of 250 mesh; and as evidenced by filterbag.com website is between 62-53 micron; and is therefore between 53 to 62 times wider pore size than the claimed filter having an average pore diameter of 1 µm (micron).
Therefore, the solid residue of Hidaka of 50 ppm obtained by filtering the solution of Hidaka by a 250-mesh (Hidaka paragraph 0019-0020) would be at least 53-63 times more if filtered through a filter of average pore size of 1 µm as claimed, as more solid residue would be filtered and captured in the narrow pore size filter of 1 micron than in the 250-mesh reported by Hidaka. Thus it is reasonable to conclude the filtered off residue of Hidaka would between 53 times 0.00216% x 53 =0.11448% to 62 times 0.00216% x 63 =0.13392%; value which are included in the claimed range of 0.01% to  0.5%. Therefore, According to the MPEP "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03).
Claim 1 recites intended used language, “for thickening a water-based electrode slurry for a lithium battery”. According to the MPEP "the purpose of or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.02.
Regarding Claim 3 Hidaka discloses the carboxymethyl cellulose or salt thereof solution have viscosity of preferably 1,000 to 20,000 mPa.s measured by a B-type viscometer, more preferably 1,500 to 15, 000 mPa.s and further preferably 2,000 to 10, 000 mPa.s (Hidaka paragraph 0032). These ranges are included in the claimed range of less than 20,000 mPa.s. According to the MPEP "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03).
Regarding Claim 4 Hidaka is silent about the residue dry mass A, considered equivalent to claimed water insoluble component, includes a fiber component derived from the cellulose-based water soluble polymer. However, since the solid residue is obtained from the carboxymethyl cellulose or its salt it is reasonable to conclude it is derived from the cellulose-based water-soluble polymer, and since the cellulose-based polymer has a fiber structure, so it will be reasonable to conclude the water-insoluble residue will also have a fiber component.
Regarding Claim 5-6 Hidaka discloses the formation of water-based electrode slurry (Hidaka paragraph 0014) comprising an electrode active material (Hidaka paragraph 0082) and a water-based binder (Hidaka paragraph 0082, 0084), and a thickener powder carboxymethyl cellulose (Hidaka paragraph 0082) and a water-based medium (Hidaka paragraph 0082, 0084) and the thickener carboxymethyl cellulose is dissolved in the water-based medium (Hidaka paragraph 0082, 0084), as recited in Claim 5 and 6.
Regarding Claim 7 Hidaka discloses the formation of nonaqueous secondary battery (Hidaka paragraph 0055) include a positive electrode and a negative electrode (Hidaka 0060) and a thickener powder carboxymethyl cellulose (Hidaka paragraph 0082) and a water-based medium (Hidaka paragraph 0082, 0084) and the thickener carboxymethyl cellulose is dissolved in the 
Regarding Claim 8 Hidaka discloses a method of manufacturing a water-based electrode slurry (Hidaka paragraph 0082, 0084), a step of filtering the thickener (Hidaka paragraph 0077), a step of obtaining thickener powder by drying the filtered (Hidaka paragraph 0077), and a step of preparing the water-based electrode slurry by mixing the electrode active material, a water-based binder, a thickener and water-based medium (Hidaka paragraph 0082, 0084).
Regarding Claim 10 Hidaka discloses a method manufacturing an electrode for a lithium ion battery (Hidaka 0062, 0082, 0084, 0085, 0087) including the steps of forming water-based slurry , and a step of forming the electrode slurry on a metal foil such as a copper or aluminum foil (Hidaka paragraph 0082, 0084, 0085, 0087) equivalent to forming the active material over a base material; and drying the applied electrode slurry (Hidaka paragraph 0082, 0084, 0085, 9987) to remove the water-based medium.
Claims Rejection -35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (U.S. PG Publication 2011/0229760; presented in the information disclosure statement filed 09/07/2018) as evidenced by https://www.filterbag.com/U-S-Mesh-vs-Micron-21.html; accessed 09/25/2020; in view of Oya et al. (U.S. PG Publication 2012/0321948)

The discussion of Hidaka as applied to claim 8 is fully incorporated here and is relied upon for the limitation of Claim 9.
Regarding Claim 9 Oya discloses a positive electrode material for a non-aqueous rechargeable battery (Oya paragraph 0023)
Regarding Claim 9 Hidaka is silent about the step of obtaining a mixture of the electrode active material, and a thickener by dry-mixing. Oya discloses a method of manufacturing a negative electrode slurry by mixing electrode active material, styrene butadiene rubber and a binder, and carboxymethyl cellulose as a thickener and then adding water to prepare a negative electrode mixture paste (Oya paragraph 0105), wherein the binder may be dissolved in the solvent (Oya paragraph 0084) is considered equivalent to the method of dry-mixing the electrode active material and the thickener powder and then dispersing the mixture in a solvent by wet-mixing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hidaka of preparing the electrode active material by the teaching of Oya and used a step of mixing the solid electrode active material and the thickener, and when coated on a substrate the wet-mixing electrode material can be pressed to adjust the thickness and density of the mixture layer (Oya paragraph 0105).  According to the MPEP this is considered to be the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 21431C).
Response to Argument
In the response filed on 01/30/2021 Applicant has amended claim 1, in which the upper limit of the content of a water-soluble component in the thickness powder is changed from 1.0% to 0.5% by mass. 
Applicant traverses the rejection of the claims presented in the previous non-final Office Action dated 10/01/2020 and argues that the claimed content of the water-insoluble component in the thickener powder, particularly the upper value 0.5% by mass, is not taught by Hidaka (Remarks page 6).  Examiner notes that in the previously presented rejection the claimed range was presented as being obvious over the applied reference of Hidaka. However, since the disclosed range falls entirely within the claimed range, the claimed range is anticipated and the rejection presented under 103 was in error. Therefore, to correct the error the present rejection is presented under 102(a)(1) and the Office Action is made non-final.  
Examiner notes that the disclosure of Hidaka as evidenced by the website of filterbag.com discloses carboxymethyl cellulose as a water soluble thickener to prepare a slurry for an electrode and has a water-insoluble component. Hidaka discloses a 0.3 mass% aqueous solution having ratio of dry mass A water-insoluble residue after filtration to dry mass B thickener amount is of less than 50 ppm (Hidaka paragraph 0019, 0020), and the entire amount of the aqueous solution is filtrated through a 250-mesh filter (Hidaka paragraph 0020), wherein the disclosed ratio of the dry mass disclosed by Hidaka is converted to % by mass to be in the range of 0.11448% to 0.13392% by mass, a range which is included in the claimed range. Thus according to the MPEP "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03).
Applicant argues that the thickener powder employed in Example 2 having a content of water-insoluble component of 0.3% by mass showed improved storage stability of a thickener aqueous solution, improved storage stability of water-based electrode slurry and improved viscosity variation of a water-based electrode slurry as compared with that of Example 3 having a 
Applicant also argues that Hidaka does not disclose the claimed range, and does not provide a person of ordinary skill in the art with any guidance or reason for choosing the claimed upper value of 0.5% by mass to obtain a thickener powder for lithium ion battery from which water-based electrode slurries having excellent quality stability can be obtained (Remarks page 7). Examiner notes that the water-insoluble component calculated from the disclosure of Hidaka extend in the range 0.11448% to 0.13392% by mass, a range which is included in the claimed range, and according to the MPEP "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03). 
Applicant also argues that each dependent claims require each limitation of claim 1 and is patentable by virtue of this dependence (Remarks page 7). Examiner notes that the discussion of Hidaka with regard to independent claim 1 is fully extended to the dependent claims. 
For reasons presented here the present invention is anticipated by the applied reference of Hidaka as evidenced by the website filterbag.com. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722